DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The previous rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Election/Restrictions
Claims 1 – 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 19 is objected to because of the following informalities:  This claim recites “proving a microfluidic droplet…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 18 – 28, 32 and 35 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2010/0143963 A1; hereinafter “Pollack ‘963”) in view of Pollack et al. (US 2011/0104747 A1; hereinafter “Pollack ‘747”).
Regarding claims 18 and 19, Pollack ‘963 teaches a method for operating an electrowetting sample processing system (host instrument/benchtop analyzer device 200; ¶¶25, 36 and 45; figure 2) and a cartridge (droplet actuator cartridge 110; ¶37; figures 1 and 2)(The disclosed cartridge apparatus is used for performing very sensitive biochemical assays, such as 
Pollack ‘963 teaches that the cartridge (droplet actuator cartridge 110) comprises an internal gap (¶3) with least one hydrophobic surface (¶25) for enabling electrowetting induced movement of a microfluidic droplet (¶¶24 and 29) comprising magnetic beads (¶¶17, 23, 26 and 40); and
a bead accumulation zone (e.g., a volume of the internal gap where magnetic beads can be present;¶¶3, 42; figure 1), into which the microfluidic droplet is transferable by an electrowetting force (droplet operations may be mediated by electrodes and/or electric fields, using a variety of techniques, such as electrowetting and/or dielectrophoresis; ¶¶23 – 25) and in which the magnetic beads are exposable to a magnetic for of a bead manipulation magnet (the cartridge 110 can contain magnets or electromagnets to enable magnetic operations, such as in the manipulation of magnetic beads; ¶40),
wherein the internal gap comprises a bead extraction opening (the sample/reagent input 134) adjacent to the bead accumulation zone for providing a passage from the gap to an exterior space of the cartridge 110 that is capable of removably receiving a bead manipulation magnet,
the disposable cartridge 110 comprising a first part (e.g., the top plate or substrate of the droplet actuator cartridge 110; ¶¶3 and 27) with the bead extraction opening (the sample/reagent input 134) and a second part (e.g., the bottom plate or substrate of the droplet actuator cartridge 110; ¶¶3 and 27)  attached to the first part, such that the internal gap is formed between the first part and the second part (¶¶3 and 27), wherein the first part comprises a rigid body (¶42) and the second part comprises an electrode support element (the plates include electrodes for conducting droplet operations;¶3) or a flexible film (e.g., hydrophilic or hydrophobic regions;¶25),

inserting and reversibly attaching the disposable cartridge (cartridge 110)  into a cartridge accommodation site (drive bay 218 in host instrument/benchtop analyzer device 200 or slot 118 in droplet operations drive 100;¶¶43 and 46) of the sample processing system (host instrument/benchtop analyzer device 200 or droplet operations drive 100;¶¶25, 36, 43 – 46; figures 1 and 2); and 
removing the disposable cartridge from the cartridge accommodation site (the cartridge 100 is removed after the assay is performed; ¶59).
Pollack ‘963 does not specifically teach the step of extracting the magnetic beads from the microfluidic droplet by removal of the bead manipulation magnet.
However, Pollack ‘747 teaches a related microfluidic apparatus that uses a magnet (magnetic swab device 600) to extract magnetic beads 622 via opening 720 from the liquid channel 705 inside a collection module 700 in a droplet actuator cartridge (¶¶19, 86, 87 and 169; figure 7). The magnetic beads 622 are attracted to and immobilized onto the magnetic swab device 600. The magnetic swab device 600 with the immobilized magnetic beads 622 is then removed from the collection module 700. The captured beads can be subjected to further  manipulations or analyses (¶87). Pollack ‘963 and Pollack ‘747 are clearly analogous art. 
It would have been obvious to a person of ordinary skill in the art to incorporate the magnetic bead extraction apparatus and method of Pollack ‘747 with the apparatus of Pollack ‘963 to assist in extracting magnetic beads that can contain sample analytes for further analysis as described by Pollack ‘747 (¶87). The use of  a bead manipulation magnet (magnetic swab device 600) by Pollack ‘747 for facilitating the extraction of magnetic beads from a similar microfluidic apparatus for further analysis would have been considered to suitable and KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 19, the method recited in this claim is essentially the same as the method recited in claim 18, and the same rejection applies as indicated above, with the exception of including the following steps:
inserting a bead manipulation magnet into the bead extraction opening;
providing a microfluidic droplet that comprises magnetic beads and moving this microfluidic droplet via the internal gap to the bead accumulation zone by use of an electrowetting force; and
accumulating the magnetic beads in the bead accumulation zone by use of the magnetic force provided by the bead manipulation magnet.
However, Pollack ‘747 teaches the insertion a bead manipulation magnet (magnetic swab device 600) into the bead extraction opening (opening 720) (¶¶19, 86 and 87; figure 7).
Pollack ‘963 additionally teaches the step of providing a microfluidic droplet that comprises magnetic beads (¶¶17, 23, 26 and 40) and moving this microfluidic droplet (¶¶24 and 29) via the internal gap (¶3) to the bead accumulation zone (e.g., a volume of the internal gap where magnetic beads can be present;¶¶3, 42; figure 1) by use of an electrowetting force (droplet 
Pollack ‘747 further teaches the step of accumulating the magnetic beads in a bead accumulation zone (the magnetic tip of the magnetic swab device 600 in the liquid channel 705 inside the collection module 700) by use of the magnetic force provided by the bead manipulation magnet (magnetic swab device 600) (¶¶19, 86 and 87; figure 7).
Consequently, as  evidenced by the cited prior art, these additional steps would have been considered suitable and entirely predictable to a person of ordinary skill in the art in order to facilitate effective droplet manipulation and magnetic bead extraction. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The implementation of these steps are well within the ambit of a person of ordinary skill in the art. There is nothing unexpected in the implementation of these additional steps as evidenced by the cited prior art. Furthermore, the motivation to include these additional steps would have been to improve and enhance the sample processing capability of the disclosed microfluidic apparatus in effectively manipulating samples, efficiently extracting target analyte components, and subsequently analyzing samples. The ability to capture and concentrate target analytes in the sample microdroplets would improve the detection sensitivity and analytical effectiveness in the method disclosed by Pollack ‘963. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Therefore, it would have been obvious to a person of ordinary skill in the art to provide these additional steps for the method as claimed. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement Id. at 1731. 
Regarding claim 20, Pollack ‘963 teaches wherein the electrowetting force is provided by a plurality of electrodes, in particular by an electrode array, further in particular by a two-dimensional electrode array (e.g., an electrode/array/matrix/surface; ¶29). Pollack ‘747 also teaches the use of  an electrode array (¶¶90, 123 and 132).
Regarding claim 21, Pollack ’747 teaches wherein the process of inserting the bead manipulation magnet comprises using a sleeve (swab body 610; figures 6 – 8; ¶¶82 – 88) removably attached to the bead manipulation magnet and the process of removing the bead manipulation magnet comprises removing the bead manipulation magnet together with the sleeve.
Regarding claim 22, Pollack ’747 teaches wherein the process of inserting the bead manipulation magnet comprises inserting the bead manipulation magnet into an inner hollow space of the sleeve (swab body 610; figures 6 – 8; ¶¶82 – 88).
Regarding claim 23, Pollack ’747 teaches the method according to claim 18, comprising at least one bead washing process before and/or after removal of the magnetic beads from the gap (¶¶18, 37, 61, 78, 80, 107 and 149).
Regarding claim 24, Pollack ’747 teaches the method according to claim 18, comprising a, in particular external, bead deposition process and/or a product release process after removal of the magnetic beads from the gap (¶¶84, 85 and 89; also, target substances may be eluted from the beads prior to analysis; ¶29, 79 and 102).
Regarding claim 25, Pollack ’747 teaches the method according to claim 23, wherein the at least one bead wash cycle or the external bead deposition process comprises withdrawing the 
Regarding claim 26, Pollack ’747 teaches the method according to claim 18, comprising at least one sample elution process prior to removing the magnetic beads from the gap (target substances may be eluted from the beads prior to analysis; ¶29, 79 and 102).
Regarding claim 27, Pollack ’747 teaches the method according to claim 18, comprising simultaneously operating an array of sleeves and/or an array of bead manipulation magnets (¶¶158 – 170; figures 20 – 22).
Regarding claim 28 , Pollack ’747 teaches the method according to claim 18, wherein the magnetic beads are loaded with one or more products, in particular products of chemical and/or biochemical reactions, further in particular at least one amplified nucleic acid (¶¶30 and 168).
Regarding claim 32, Pollack ’963 teaches the method according to claim 18, wherein the electrowetting sample processing system is a biological sample processing system (¶¶20 and 37) and/or the cartridge is a disposable cartridge (The disclosed apparatus is used for performing very sensitive biochemical assays, such as immunoassays and DNA sequencing, that can be sensitive to contamination (¶¶37 and 41). Therefore, it is considered obvious that the cartridge would be disposable.).
Regarding claim 35, Pollack ‘963 teaches wherein the second part is attached to the first part, directly or via a spacer (e.g., an intervening component layer attaching the top and bottom substrates together;¶¶27 and 28).
Regarding claim 36, Pollack ‘963 teaches the method according to claim 18, wherein the gap is defined by a spacer that is arranged between the first part and the second part and/or by 
Regarding claim 37, Pollack ‘963 teaches the method according to claim 36, wherein the gap is defined by a flexible part or a rigid part of the cartridge (e.g., an intervening component layer attaching the top and bottom substrates together;¶¶27, 28 and 42).
Regarding claims 38, 40 and 41, Pollack ‘963 teaches the method according to claim 18, wherein the step of reversibly attaching the flexible polymer film comprises attaching the flexible polymer film to electrodes in an electrowetting sample processing system (e.g., hydrophilic or hydrophobic surface film coatings;¶25).
Regarding claim 39, Pollack ‘963 teaches the method according to claim 18, wherein the method comprises the step of ejecting the disposable cartridge from the cartridge accommodation site and transporting the disposable cartridge to an analysis station  or discarding the disposable cartridge. Pollack ‘963 teaches removing the disposable cartridge from the cartridge accommodation site (the cartridge 100 is removed after the assay is performed; ¶59). Since the cartridges are considered disposable, it would have been obvious to a person of ordinary skill in the art to discard the disposable cartridge.
2.	Claims 29 – 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pollack et al. (US 2011/0104747 A1; hereinafter “Pollack ‘747”) in view of  Pollack et al. (US 2010/0143963 A1; hereinafter “Pollack ‘963”).
Regarding claim 29, Pollack ‘747 teaches a method for operating a cartridge (droplet actuator device 805; ¶¶31 and 88;figure 8) comprising an internal gap (droplet operations gap 817) with a bead transfer opening (opening 830), a bead manipulation zone (e.g., the area or volume occupied by droplet 624 containing magnetic beads 622) adjacent to the bead transfer 
wherein the first part comprises a rigid body (¶¶90 and 91) and the second part comprises an electrode support element (either or both substrates 810 and 815 may include  one or more electrodes 820;¶88;figure 8) or a flexible film (hydrophilic or hydrophobic surfaces; ¶¶31 and 32; or removable barrier 1950;figure 19;¶154),
the method (¶¶13, 19, 87 and 88;figure 8) comprising the steps of:
inserting a bead manipulation magnet (magnetic swab device 600) with magnetic beads (magnetic beads 622) into the bead transfer opening (opening 830);
providing a microfluidic droplet (droplet 624) in the bead manipulation zone (e.g., the area or volume occupied by droplet 624 containing magnetic beads 622);
releasing the magnetic beads into the microfluidic droplet by weakening the magnetic force provided by the bead manipulation magnet (an electromagnet may be used and deactivated to release the magnetic beads in the reservoir of the droplet actuator cartridge ¶¶12, 13, 68, 85 and 148); and
moving this microfluidic droplet in the internal gap by use of electrowetting force (¶¶30 – 32); 
Pollack ‘747 does not specifically teach the use of the disclosed with a sample processing system further comprising the steps of:
inserting and reversibly attaching the disposable cartridge into a cartridge accommodation site of the sample processing system; and

However, Pollack ‘963 teaches a related method for operating an electrowetting sample processing system (host instrument/benchtop analyzer device 200; ¶¶25, 36 and 45; figure 2) and a cartridge (droplet actuator cartridge 110; ¶37; figures 1 and 2). 
Pollack ‘963 teaches a method (¶59) comprising the steps of:
inserting and reversibly attaching the disposable cartridge (cartridge 110)  into a cartridge accommodation site (drive bay 218 in host instrument/benchtop analyzer device 200 or slot 118 in droplet operations drive 100;¶¶43 and 46) of the sample processing system (host instrument/benchtop analyzer device 200 or droplet operations drive 100;¶¶25, 36, 43 – 46; figures 1 and 2); and 
removing the disposable cartridge from the cartridge accommodation site (the cartridge 100 is removed after the assay is performed; ¶59).
Pollack ‘747 indicates that the disclosed apparatus is a cartridge intended to be used with a host system for operations and analysis (¶69). Pollack ‘963 already teaches the use of a cartridge apparatus with a host instrument or analyzer as discussed above. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the use of the droplet actuator cartridge as taught by Pollack ‘747 with the host instrument/benchtop analyzer device of Pollack ‘963 in order to effectively operate the device and analyze samples. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement Id. at 1731. 
Regarding claim 30, Pollack ’747 teaches wherein the process of inserting the bead manipulation magnet comprises using a sleeve (swab body 610; figures 6 – 8; ¶¶82 – 88) removably attached to the bead manipulation magnet and the process of  releasing the magnetic beads  comprises removing the bead manipulation magnet without removing the sleeve (figure 8;¶¶88 and 89).
Regarding claim 31, Pollack ’747 teaches the method according to claim 29, wherein the magnetic beads are loaded with sample molecules, in particular at least one of: nucleic acids, antibodies and antigens (¶¶29, 144, 147 and 168).
Regarding claim 33, Pollack ‘747 teaches a method for operating a cartridge (droplet actuator device 805; ¶¶31 and 88;figure 8), which comprises:
an internal gap (droplet operations gap 817) with at least one hydrophobic surface (hydrophobic surfaces; ¶¶31 and 32) for enabling an electrowetting (¶31) induced movement of a microfluidic droplet (¶¶30 – 32) comprising magnetic beads (¶29); and
a bead accumulation zone (e.g., the area or volume occupied by droplet 624 containing magnetic beads 622) into which a microfluidic droplet is transferable by electrowetting force and in which the magnetic beads are exposable to a magnetic force of a bead manipulation magnet (magnetic swab device 600);
wherein the internal gap (droplet operations gap 817) comprises a bead extraction opening (opening 830) adjacent to the bead accumulation zone for providing a passage from the gap to an exterior space of the cartridge and for removably receiving the bead manipulation magnet;

a first part (top substrate 810;¶88;figure 8) with the bead extraction opening (opening 830) and a second part (bottom substrate 815) attached to the first part, such that the internal gap (droplet operations gap 817;¶88;figure 8) is formed between the first part and the second part.
wherein the first part comprises a rigid body (¶¶90 and 91) and the second part comprises an electrode support element (either or both substrates 810 and 815 may include  one or more electrodes 820;¶88;figure 8) or a flexible film (hydrophilic or hydrophobic surfaces; ¶¶31 and 32; or removable barrier 1950;figure 19;¶154);
the method (¶¶13, 19 and 88;figure 8) comprising the step of:
extracting the magnetic beads from the microfluidic droplet by removal of the bead manipulation magnet (¶87).
Pollack ‘747 does not specifically teach the use of the disclosed cartridge with a sample processing system further comprising the steps of:
inserting and reversibly attaching the disposable cartridge into a cartridge accommodation site of the sample processing system; and
removing the disposable cartridge from the cartridge accommodation site.
However, Pollack ‘963 teaches a related method for operating an electrowetting sample processing system (host instrument/benchtop analyzer device 200; ¶¶25, 36 and 45; figure 2) and a cartridge (droplet actuator cartridge 110; ¶37; figures 1 and 2). 
Pollack ‘963 teaches a method (¶59) comprising the steps of:
inserting and reversibly attaching the disposable cartridge (cartridge 110)  into a cartridge accommodation site (drive bay 218 in host instrument/benchtop analyzer device 200 or slot 118 
removing the disposable cartridge from the cartridge accommodation site (the cartridge 100 is removed after the assay is performed; ¶59).
Pollack ‘747 indicates that the disclosed apparatus is a cartridge intended to be used with a host system for operations and analysis (¶69). Pollack ‘963 already teaches the use of a cartridge apparatus with a host instrument or analyzer as discussed above. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the use of the droplet actuator cartridge as taught by Pollack ‘747 with the host instrument/benchtop analyzer device of Pollack ‘963 in order to effectively operate the device and analyze samples. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
3.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0104747 A1; hereinafter “Pollack ‘747”) in view of  Pollack et al. (US 2010/0143963 A1; hereinafter “Pollack ‘963”).
Regarding claim 18, Pollack ‘747 teaches a method for operating a cartridge (droplet actuator device 805; ¶¶31 and 82 – 88;figures 6 - 8), which comprises:

a bead accumulation zone (e.g., the area or volume occupied by droplet 624 containing magnetic beads 622) into which a microfluidic droplet is transferable by electrowetting force and in which the magnetic beads are exposable to a magnetic force of a bead manipulation magnet (magnetic swab device 600;¶¶82 – 88; figures 6 – 8);
wherein the internal gap (droplet operations gap 817) comprises a bead extraction opening (opening 830) adjacent to the bead accumulation zone for providing a passage from the gap to an exterior space of the cartridge and for removably receiving the bead manipulation magnet;
the disposable cartridge comprising a first part (top substrate 810;¶88;figure 8) with the bead extraction opening (opening 830) and a second part (bottom substrate 815) attached to the first part, such that the internal gap (droplet operations gap 817;¶88;figure 8) is formed between the first part and the second part, wherein the first part comprises a rigid body (¶¶90 and 91) and the second part comprises an electrode support element (either or both substrates 810 and 815 may include  one or more electrodes 820;¶88;figure 8) or a flexible film (hydrophilic or hydrophobic surfaces; ¶¶31 and 32; or removable barrier 1950;figure 19;¶154);
the method (¶¶13, 19, 87 and 88;figure 8) comprising the step of:
extracting the magnetic beads from the microfluidic droplet by removal of the bead manipulation magnet (¶87).
Pollack ‘747 does not specifically teach the use of the disclosed cartridge with a sample processing system further comprising the steps of:

removing the disposable cartridge from the cartridge accommodation site.
However, Pollack ‘963 teaches a related method for operating an electrowetting sample processing system (host instrument/benchtop analyzer device 200; ¶¶25, 36 and 45; figure 2) and a cartridge (droplet actuator cartridge 110; ¶37; figures 1 and 2). 
Pollack ‘963 teaches a method (¶59) comprising the steps of:
inserting and reversibly attaching the disposable cartridge (cartridge 110)  into a cartridge accommodation site (drive bay 218 in host instrument/benchtop analyzer device 200 or slot 118 in droplet operations drive 100;¶¶43 and 46) of the sample processing system (host instrument/benchtop analyzer device 200 or droplet operations drive 100;¶¶25, 36, 43 – 46; figures 1 and 2); and 
removing the disposable cartridge from the cartridge accommodation site (the cartridge 100 is removed after the assay is performed; ¶59).
Pollack ‘747 indicates that the disclosed apparatus is a cartridge intended to be used with a host system for operations and analysis (¶69). Pollack ‘963 already teaches the use of a cartridge apparatus with a host instrument or analyzer as discussed above. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the use of the droplet actuator cartridge as taught by Pollack ‘747 with the host instrument/benchtop analyzer device of Pollack ‘963 in order to effectively operate the device and analyze samples. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. Id. at 1731. Furthermore, the disclosed cartridge apparatus is used for performing very sensitive biochemical assays, such as immunoassays and DNA sequencing, that can be sensitive to contamination (¶¶37 and 41). Therefore, it is considered obvious that the cartridge would be disposable.
Regarding claim 19, Pollack ‘747 teaches a method for operating a cartridge (droplet actuator device 805; ¶¶31 and 88;figure 8) comprising an internal gap (droplet operations gap 817) with a bead extraction opening (opening 830), a bead accumulation zone (e.g., the area or volume occupied by droplet 624 containing magnetic beads 622) adjacent to the bead extraction  opening and at least one hydrophobic surface (¶31) for enabling electrowetting induced movement of a microfluidic droplet, the disposable cartridge comprising a first part (top substrate 810) with the bead extraction opening and a second part (bottom substrate 815) attached to the first part, such that the internal gap is formed between the first part and second part, wherein the first part comprises a rigid body (¶¶90 and 91) and the second part comprises an electrode support element (either or both substrates 810 and 815 may include  one or more electrodes 820;¶88;figure 8) or a flexible film (hydrophilic or hydrophobic surfaces; ¶¶31 and 32; or removable barrier 1950;figure 19;¶154),
the method (¶¶13, 19 and 82 – 88;figures 6 – 8) comprising the steps of:
inserting a bead manipulation magnet (magnetic swab device 600) with magnetic beads (magnetic beads 622) into the bead extraction opening (opening 830) (¶87);
providing a microfluidic droplet (droplet 624) that comprises magnetic beads and moving the microfluidic droplet via the internal gap to the bead accumulation zone (e.g., the area or 
accumulating the magnetic beads in the bead accumulation zone by use of  a magnetic force provided by the bead manipulation magnet (¶87);
removing the bead manipulation magnet together with the magnetic beads from the gap via the bead extraction opening (¶87);
Pollack ‘747 does not specifically teach the use of the disclosed cartridge apparatus with a sample processing system further comprising the steps of:
inserting and reversibly attaching the disposable cartridge into a cartridge accommodation site of the sample processing system; and
removing the disposable cartridge from the cartridge accommodation site.
However, Pollack ‘963 teaches a related method for operating an electrowetting sample processing system (host instrument/benchtop analyzer device 200; ¶¶25, 36 and 45; figure 2) and a cartridge (droplet actuator cartridge 110; ¶37; figures 1 and 2). 
Pollack ‘963 teaches a method (¶59) comprising the steps of:
inserting and reversibly attaching the disposable cartridge (cartridge 110)  into a cartridge accommodation site (drive bay 218 in host instrument/benchtop analyzer device 200 or slot 118 in droplet operations drive 100;¶¶43 and 46) of the sample processing system (host instrument/benchtop analyzer device 200 or droplet operations drive 100;¶¶25, 36, 43 – 46; figures 1 and 2); and 
removing the disposable cartridge from the cartridge accommodation site (the cartridge 100 is removed after the assay is performed; ¶59).
KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796